Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 10, 2014

The Court of Appeals hereby passes the following order:

A14A2259. THOMAS JEFF BURTON, JR., et al. v. GLYNN COUNTY,
    GEORGIA, et al.
A14A2260. GLYNN COUNTY, GEORGIA, et al. v. THOMAS JEFF BURTON,
    JR., et al.

      The Glynn County Board of Commissioners sent Thomas Burton, Jr., et al., a
cease and desist letter, advising that he was violating certain zoning ordinances by
renting his beachfront house on a short-term basis. Burton then filed a civil action
against the County and its commissioners, seeking, inter alia, a declaratory judgment
that he was not violating any zoning provisions. As part of this action, he sought
mandamus relief against various County officials. After the court ruled in favor of
the defendants, Burton filed a direct appeal and the defendants filed a cross-appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5). Because this case involves the denial of a request for mandamus
relief, jurisdiction lies in the Supreme Court. See Ladzinske v. Allen, 280 Ga. 264
(626 SE2d 83) (2006). Accordingly, these appeals are hereby TRANSFERRED to
the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                 09/10/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.